Citation Nr: 1222771	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for a prostate condition, and granted service connection for PTSD and assigned a 30 percent evaluation, effective February 23, 2006.  

In August 2009, the RO granted service connection for prostate cancer and assigned a 100 percent evaluation, effective July 9, 2009.  Therefore, because the Veteran was granted the full benefit he sought, and has not filed a notice of disagreement regarding his assigned effective date, his claim of entitlement to service connection for a prostate condition is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2010, the RO increased the PTSD evaluation to 50 percent, effective February 23, 2006.  As this higher rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See id. at 38.

In April 2009, the Veteran filed a substantive appeal and requested a video conference hearing.  In April 2010, he had a hearing before a Decision Review Officer (DRO) and the transcript is of record.  A Board hearing was scheduled for May 2012.  However, the Veteran withdrew his request for a Board hearing in writing that same month.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).



FINDING OF FACT

The Veteran's PTSD is manifested by mild occupational and social impairment, difficulty with concentration, weekly panic attacks, depressed mood, irritability, hypervigilance, nightmares, and chronic sleep disturbance.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial evaluation for PTSD, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes VA examination reports, VA treatment records, and Social Security Administration (SSA) records.  The Veteran testified at a DRO hearing in his case.  He has identified no additional source of evidence in his current claim.  

The Veteran was afforded two VA examinations.  The examinations were adequate as they fully address the rating criteria as well as the impact of the disability on the Veteran's daily life.  The examination reports of March 2008 and November 2011 have provided detailed findings on the impact of the Veteran's disability as to his occupational and social functioning.  See 38 C.F.R. § 3.326 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  Analysis

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluation.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2011).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's claim for a higher evaluation for his PTSD disability is an original claim that was placed in appellate status by a notice of disagreement (NOD)  expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted by an April 2008 rating decision, and an initial 30 percent evaluation was assigned, effective February 23, 2006.  By an April 2010 rating decision, that evaluation was increased to 50 percent disabling, effective February 23, 2006.

The Veteran's PTSD has been rated under DC 9411, 38 C.F.R. § 4.130 (2011).  Under DC 9411, the currently assigned 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A score of 31-40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 
 
At the outset, the Board notes that the Veteran has received regular psychotherapy (individual and group) throughout the appeal period.

Review of VA treatment records dated from April 2005 to November 2007 show that the Veteran's flashbacks and depression worsened after he stopped taking his medication.  He also reported sleep disturbance, depression, "panic attack-like behaviors," and fear of being alone.  He complained of feeling angry "a lot."  However, after resuming his medication, the panic episodes reportedly improved.  He lived in an apartment with his ex-wife.  He had no hobbies.  He attended church and was a member of the VFW and Moose Hall.  The Veteran maintained contact with his sister.  He worked full time as a cook in a restaurant.  A GAF score of 60 was assigned in February 2006.  In September 2007, he described a two-day "attack" where he felt he would kill himself.  However, that some month another clinician noted that the Veteran's PTSD was stable.

The Veteran submitted to a VA PTSD examination in March 2008.  He reported flashbacks, intrusive thoughts, and nightmares.  He also reported avoidance behaviors and feeling suspicious around crowds.  He participated in social activities, such as going out to dinner with friends; maintained contact with his  family; and participated in VFW activities.  The Veteran related a long history of irritability that he described as very intense.  He reported hypervigilance and an exaggerated startle reflex.  He felt sad most of the time and had low mood and energy level.  He had worked as a mechanic for most of his life, but quit that job in 2000 because of persistent PTSD symptoms.  He had worked as a cook for five years, but reported difficulty getting along with co-workers.  He also complained of difficulty focusing and maintaining attention.

The Veteran was very friendly and informative.  He was neatly dressed.  Speech was clear and of normal content.  Psychomotor functions were normal.  He denied any difficulty with activities of daily living.  He was oriented to time, person, and place.  The Veteran's memory was normal for remote and recent events.  Intellectual and cognitive functions were normal.  His mood was noticeably low, and his affect was a combination of flat and irritable.  His level of anxiety was high.  He denied any suicidal or homicidal thoughts.  Insight and judgment were very good.

The examiner diagnosed PTSD of severe intensity and secondary depression of moderate intensity.  He determined that the Veteran's occupational impairment was of moderate intensity.  He noted that the Veteran has a history of decreased work performance and interference with work performance as a consequence of his psychiatric symptoms.  He also noted that the Veteran had "worry and concern about his longstanding psychiatric symptoms and his difficulty in carrying out his work routines."  A GAF score of 40 was assigned.

In May 2009, the Veteran sought medical treatment because he felt "more and more lethargic."  The clinician noted that the lethargy was likely related to deconditioning because the Veteran did not exercise.  However, he diagnosed chronic anxiety and indicated that it might be contributing to the lethargy.  

In May 2010, the Veteran complained of flashbacks and sleep disturbance.

The Veteran submitted to a June 2010 VA examination with respect to an unrelated issue.  He told the examiner that he had worked as a cook in the past, and that he had had difficulty getting along with co-workers due to his depression and PTSD.  He was able to carry out activities of daily living with no problems.  He stated that he was receiving Social Security for PTSD and prostate cancer.  

SSA records show that the Veteran was found to be disabled effective July 2008 due to back disorders and prostate cancer.  An undated SSA Form 3368 shows that the Veteran reported being unable to work due to prostate cancer, PTSD, sleep apnea, and back disorders.  In response to the question "Why did you stop working?" the Veteran answered "I had a back operation."

The Virtual VA file includes VA treatment records dated from January 2010 to March 2012, which contain a diagnosis of panic/PTSD.  

The Veteran testified at a personal DRO hearing in April 2010.  He stated that he was no longer able to work.  It appears that he made that statement in the context of discussing his physical disabilities, as opposed to his service-connected PTSD.

A November 2010 treatment record shows that while the Veteran was no longer financially involved with his restaurant business, he was "still part of the business."  He had a reunion with his granddaughter in February 2011.  An April 2011 depression screen was positive.

A November 2011 PTSD Disability Benefits Questionnaire (DBQ) shows that the Veteran reportedly did not have a good relationship with his children.  He and his ex-wife had tried to get back together, but "it did not work."  He had one friend whom he saw every couple of months.  The Veteran helped his stepson by sweeping the kitchen in his restaurant and watching his child.  He denied having any hobbies.  The Veteran reported recurrent and distressing thoughts, avoidance activity, diminished interest or participation in activities, hypervigilance, exaggerated startle response, depressed mood, anxiety, and panic attacks that occurred weekly or less often.  The examiner noted that there was no record of mental health treatment in the past year.  The diagnosis was chronic and moderate PTSD.  There was no other Axis I diagnosis.  The examiner determined that there was occupational and social impairment due to mild or transient symptoms.  A GAF score of 60 was assigned.

The evidence does not support an evaluation greater than 50 percent at any time during the appeal period.  The Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with no worse than reduced reliability and productivity.  His decision to quit working in 2008 appears to be unrelated to PTSD.  Regardless, he has been able to function on a daily basis with no difficulty.  Although the earlier GAF score of 40 represents major impairment, it is clear that the Veteran did not have most of the symptoms listed as characteristic or illustrative of a higher rating.  While VA clinicians noted the presence of panic attacks and depression, there is no indication that these symptoms are constant.  At no time was the Veteran disoriented, or was his speech abnormal, or hygiene or grooming unsatisfactory.  There is no evidence of suicidal ideation or obsessional rituals which interfere with routine activities.  Impaired impulse control has not been shown.  While the Veteran has reported symptoms of depression, anxiety, sleep impairment, nightmares, hypervigilance, and panic attacks, the evidence does not show occupational and social impairment with deficiencies in most areas.

The Board acknowledges the Veteran's claim that he had trouble getting along with co-workers.  However, he maintains good relationships with his wife, sister, stepson, grandchildren, and at least one friend, thus ruling out an inability to maintain relationships.  He even participates in social clubs and attends church.

The Board also acknowledges the March 2008 VA examiner's opinion that the Veteran's occupational impairment was moderate in intensity.  However, the extent of symptoms described by the March 2008 examiner is not consistent with the symptoms described by various VA clinicians, including the Veteran's psychotherapist and social worker, throughout the six-year period that this claim has been pending.  Although the examiner did not attempt to separate the effects of the Veteran's nonservice-connected depression from his PTSD, the evidence shows that he continues to generally function satisfactorily.

For the reasons set forth above, the preponderance of the evidence is against the claim for entitlement to an initial evaluation greater than 50 percent for PTSD.  

The Board has also considered whether the Veteran's disability is so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability.  The disability rating takes into consideration both occupational and social impairment.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his disability rating.  There is nothing unusual in his specific case of complaints of panic attacks, depression, nightmares, sleep disturbance, or hypervigilance that renders the rating schedule inadequate to address his disability.  In light of this finding, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

Last, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not submitted evidence of unemployability due solely to his service-connected PTSD.  To the contrary, he told the SSA that he retired due to another medical problem.  Also, neither VA examiner concluded that the Veteran has total occupational impairment due to his PTSD symptoms.  Additionally, the lower GAF scores are not consistent with the symptoms reported throughout the claim period.  Therefore, entitlement to TDIU based on PTSD is not warranted.


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


